                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Nicole Elizabeth Kuehn,

       Plaintiff,

v.                                          Case No. 18-10369

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                      2/25/19 REPORT AND RECOMMENDATION

       On February 25, 2019, Magistrate Judge David Grant issued a Report and

Recommendation wherein he recommends that Plaintiff Nicole Elizabeth “Kuehn’s Motion for

Attorney’s Fees (Doc. #23) be GRANTED and Kuehn be awarded $5,739.00 in attorney’s fees

pursuant to the EAJA.”

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the February 25, 2019 R&R.



       IT IS ORDERED that Kuehn’s Motion for Attorney’s Fees is GRANTED and Kuehn is

                                                1
AWARDED $5,739.00 in attorney’s fees pursuant to the EAJA.

      IT IS SO ORDERED.

                                        s/Sean F. Cox
                                        Sean F. Cox
                                        United States District Judge

Dated: March 13, 2019




                                           2
